Citation Nr: 0011107	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  97-21 179	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas

THE ISSUES

1.  Entitlement to service connection for prostate cancer, 
claimed as secondary to service-connected prostatitis.  

2.  Entitlement to service connection for residuals of a 
transurethral resection of the prostate (TURP), claimed as 
secondary to service-connected prostatitis.  

3.  Entitlement to an increased rating for prostatitis, 
currently evaluated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from July 1942 to December 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1997 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas, which granted an increase from a 
noncompensable evaluation to a 10 percent disability 
evaluation for service-connected prostatitis.  A November 
1997 rating action denied a temporary total rating under 38 
C.F.R. § 4.30 based on need for convalescence following VA 
hospitalization from June 30th to July 2, 1997 during which 
the veteran underwent a TURP.  This matter was addressed in 
supplemental statements of the case (SSOC) of November 1997 
and February 1998 but an appeal as to this issue was never 
perfected by the filing of a substantive appeal.  

An April 1999 rating action denied service connection for 
residuals of a TURP on the merits (citing Cecil's Textbook of 
Medicine) and denied a claim for service connection for 
prostate cancer as not well grounded.  The Board construes 
the Statement Of Accredited Representative In Appealed Case 
of January 2000 as the substantive appeal in response to the 
April 1999 statement of the case, since this document was 
filed within one year of the April 1999 rating decision.  See 
38 C.F.R. § 20.301(a) (1999).



FINDINGS OF FACTS

1.  The veteran developed prostatitis during service but has 
not submitted evidence of a plausible claim that prostate 
cancer is secondary to service-connected prostatitis.  

2.  The veteran has not submitted evidence of a plausible 
claim that benign prostatic hypertrophy, which led to a post-
service TURP in 1997, is secondary to service-connected 
prostatitis.  

3.  The service-connected prostatitis is manifested by 
sometimes having nocturia twice a night, and early morning 
urinary hesitancy or delay but no dysuria or significant 
daytime urinary frequency.  

4.  The veteran's service-connected prostatitis has not 
required frequent hospitalization, does not cause marked 
interference with employment and does not otherwise present 
an exceptional or unusual disability picture.  


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
prostate cancer, claimed as secondary to service-connected 
prostatitis, is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.310(a) (1999).

2.  The claim of entitlement to service connection for 
residuals of a TURP, claimed as secondary to service-
connected prostatitis, is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.310(a) (1999). 

3.  An evaluation in excess of 10 percent for prostatitis is 
not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21 and 
Diagnostic Code 7527 (1999).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998) it was held that under 38 U.S.C. 
§ 5107(a), VA has a duty to assist only those claimants who 
have established well grounded (i.e., plausible) claims.  
Indeed, VA cannot assist a claimant in developing a claim 
which is not well grounded.  Morton v. West, 12 Vet. 
App. 477, 486 (July 14, 1999), req. for en banc consideration 
by a judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) 
(per curiam).  

The threshold question to be answered in this case is whether 
the appellant has presented evidence of well grounded claims; 
that is, claims which are plausible.  If he has not presented 
well grounded claims, his appeal must fail and there is no 
duty to assist him further in the development of his claims 
because such additional development would be futile.  38 
U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  Although a claim need not be conclusive to 
be well-grounded, it must be accompanied by supporting 
evidence that justifies a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992); Dixon v. Derwinski, 3 Vet. 
App. 261, 262 (1992).  

Secondary service connection is warranted when a disability 
is proximately due to or the result of a service-connected 
disease or injury (38 C.F.R. § 3.310(a) (1999)) or, to the 
extent of any increase, there is aggravation, i.e., 
additional disability, of a nonservice-connected disability 
due to a service-connected disorder.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995) (en banc).  

To establish a well-grounded claim for service connection for 
a disorder on a secondary basis, the veteran must present 
medical evidence to render plausible a connection or 
relationship between the service-connected disorder and the 
new disorder.  Jones v. Brown, 7 Vet. App. 134 (1994).  
Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether the claim is well- 
grounded.  King v. Brown, 5 Vet. App. 19, 21 (1993).  
However, lay assertions of medical diagnosis or causation do 
not constitute competent evidence sufficient to render a 
claim well-grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1992); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

Background

A service medical record (SMR) of October 21, 1945 reflects 
that the veteran had prostatitis and on examination his 
prostate was normal in size but tender.  In January 1949 the 
veteran submitted another SMR dated October 21, 1945 which 
reflects that he was treated for prostatitis.  

On VA examination in 1947 the veteran's prostate was 
enlarged, boggy, and tender.  

In January 1949 M. L. Skaller, M.D., reported having treated 
the veteran for prostatitis since his discharge from military 
service.  

On VA examination in 1949 the veteran had urinary complaints 
and an examination revealed his prostate was enlarged and 
tender.  

On VA examination in 1952 the veteran's prostate was small, 
firm, and very tender.  The diagnosis was that prostatitis 
was not found.  

On VA examination in 1953 the veteran's prostate was small, 
tender, and soft.  

On VA examination in 1957 the veteran had urinary complaints, 
as he did on VA examination in 1959 and the 1959 examination 
revealed that his prostate was slightly enlarged, mildly 
tender, and firm.  

At the time of VA examination in 1976, the veteran had 
urinary complaints and on examination his prostate was 
slightly enlarged, particularly in the median portion, but 
the consistency of his prostate was normal and there were no 
prostatic nodules.  The diagnosis was observation for 
prostatitis, not found on examination, and mild benign 
prostatic hypertrophy.  

On VA examination in December 1996 the veteran reported 
having had yearly check-ups or examinations for his prostate 
disorder from the 1950s to the 1970s and at some point he had 
been told that his prostate was enlarged and he was given 
medication.  It was noted that he had a history of urinary 
problems and when seen at a VA facility in October 1996 he 
had been told that he had prostatic enlargement but with 
medication his nocturia had decreased in frequency from 4 to 
5 times nightly to twice nightly.  He complained of some 
difficulty in the morning commencing his urinary stream but 
he had had less dysuria.  He also complained of right 
testicular pain.  He took 2 milligrams (mgs.) of Prazosin 
twice daily for his prostate.  On examination he had 3+ 
hypertrophy of the prostate but the prostate was nontender.  
His prostate-specific antigen (PSA) was 3.78 and had been 
2.95 in 1996.  The diagnosis was that he most likely had 
benign hypertrophy of the prostate with some improvement 
using alpha-blockers.  It was noted that he had a problem 
with urinary hesitancy and dysuria during the time he was in 
service and was diagnosed as having prostatic hypertrophy, by 
his own statement, when evaluated during the time from the 
1950s to the 1970s, prior to being approved for VA outpatient 
treatment.  His symptoms were compatible with bladder outlet 
obstruction.  

The veteran underwent a TURP during VA hospitalization in 
June and July 1997.  At admission it was noted that he had a 
history of bladder outlet obstruction and despite medication 
he had had decreased force of urinary stream, urinary 
frequency, and dysuria.  His PSA was 2.99.  A pathology 
report of a biopsy of the veteran's resected prostatic tissue 
revealed moderately differentiated adenocarcinoma.  

A VA outpatient treatment (VAOPT) record of August 1, 1997 
reflects that the veteran had no dysuria or hematuria.  He 
had significant improvement in the force of his urinary 
stream.  On August 25th it was noted that initially there had 
been good results after his TURP but that he now had 
decreased force of urinary stream and increased nocturia but 
no dysuria or hematuria.  On February 1, 1998 he denied 
having hematuria, dysuria, incontinence, and burning 
sensations.  He reported having occasional difficulty 
starting his urinary stream and sometimes stopped before 
completely emptying his bladder but this was not of concern 
to him now.  He complained of having had right testicular 
tenderness since August 1997 with pain radiating into the 
right groin.  On examination, his prostate was not enlarged 
and there were no nodules but there was slight tenderness.  
The impression was that the examination was normal.  VAOPT 
records also reflect that he underwent several bone studies 
to determine if there had been any spread of cancer but no 
definite positive findings were reported.  

On VA examination in January 1999 it was noted that the 
veteran voided 4 to 5 times daily and he had no complaints of 
nocturia.  He had some early morning incomplete emptying of 
his bladder over the past 3 to 4 months but denied having 
dysuria and hematuria.  He had some occasional urge 
incontinence.  His PSA in February 1998 had been 1.06.  
Repeat radiological studies were recommended because early 
metastatic disease could not be excluded.  On examination, 
his prostate was approximately 25 grams and was benign and 
nontender to palpation.  

The assessment was that there was little or no evidence to 
suggest that prostatitis could lead to prostate cancer, from 
a basic research standpoint or as a clinical association.  
Thus, the examiner felt that the prostate cancer was 
unrelated to the veteran's history of chronic prostatitis.  

At the time of the July 1999 RO hearing, the veteran 
testified that he had had urinary problems since service 
(page 2 of the transcript).  He had not actively been treated 
for prostatitis from 1976 to 1996 (pages 4 and 5).  His 
urinary symptoms cleared up after his 1997 TURP, except that 
he got an infection (page 6).  A VA physician, although not 
the surgeon that performed the TURP, had stated in no 
uncertain terms that the veteran's prostate cancer had been 
caused by his prostatitis (page 7).  He stated that he had 
been discharged from service without his medical records but 
was told by the presiding hearing officer that the medical 
records were on file (page 10).  The veteran noted that he 
sometimes had nocturia (nightly urination) 2 or 3 times a 
night but sometimes did not have nocturia.  He was not taking 
medication for his prostatitis (page 11).  



Prostate Cancer and TURP Residuals

The veteran has alleged that his service-connected 
prostatitis caused prostatic hypertrophy which necessitated 
his having had a TURP and that it also caused cancer of his 
prostate.  He focuses upon the early post-service clinical 
evidence of prostatic enlargement, which was found as early 
as 1947, within one year of discharge from active service.  
However, he does not claim service connection for prostate 
cancer or any underlying prostatic hypertrophy on the basis 
of it having manifested during service or within one year of 
discharge form service.  In this regard, while cancer is a 
chronic disease warranting service connection, if it 
manifested to a compensable degree within one year of service 
discharge, prostatic hypertrophy is not a listed chronic 
disease.  Generally see 38 U.S.C.A. §§ 1101, 1112, 1113 (West 
1991) and 38 C.F.R. §§ 3.307, 3.309 (1999).  

The veteran testified that a VA physician had told him that 
his prostate cancer was due to his service-connected 
prostatitis.  However, a lay statement or lay testimony of 
what a doctor said is not the requisite competent medical 
evidence of a medical diagnosis of medical causation/etiology 
for the purpose of establishing a well grounded claim because 
the connection between a lay account of past medical 
information, filtered through layman's sensibilities, is too 
attenuated and inherently unreliable to constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993) and Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  

The only medical opinion of record as to whether the prostate 
cancer is secondary to the service-connected prostatitis is 
that of the VA examiner in January 1999 in which a negative 
opinion was expressed.  

As to whether any prostatic hypertrophy led to the 1997 TURP 
and was caused by the service-connected prostatitis, there is 
no direct medical opinion on the matter.  

The Board notes that the rating action and the SSOC dated 
April 1, 1999 both cite Cecil's Textbook of Medicine, 19th 
Edition, pages 1351 through 1353, as indicating that there is 
no medical relationship between the onset of benign prostatic 
hypertrophy (BPH) and the existence of chronic prostatitis 
and that BPH characteristically occurred in men older that 40 
years of age but few, if any cases, had been observed before 
this age.  In men over 50, the frequency of symptomatic BPH 
was 50 percent to 75 percent.  

There are some conflicting clinical findings for a number of 
years after service as to whether the veteran actually had 
prostatic enlargement.  However, assuming a most favorable 
interpretation of the evidence, as the Board must in 
determining well groundedness, the veteran was less than 40 
years of age when prostate enlargement was found on VA 
examination in 1947.  The RO did not address this point.  

"BVA panels must consider only independent medical evidence 
to support their findings rather than provide their own 
medical judgment in the guise of a Board opinion."  Colvin v. 
Derwinski, 1 Vet. App. 171, 172 (1991).  A medical opinion of 
an adjudicator at the RO, including a hearing officer, is not 
'independent medical evidence' as described in Colvin and, 
therefore, cannot be relied on by a Board panel to support 
its opinion.  Tucker v. Derwinski, 2 Vet. App. 201, 203 
(1992) and Futch v. Derwinski, 2 Vet. App. 204, 206 (1992).  

Here, the RO did not rely simply upon its' own independent 
medical judgment but, rather, relied upon information 
obtained from medical literature.  The veteran was put on 
notice of the RO's reliance of the cited medical literature.  
More to the point, even when disregarding the medical 
literature cited by the RO, there remains no competent 
medical evidence associating prostatic enlargement, including 
BPH, with the veteran's service-connected chronic 
prostatitis.  

Accordingly, because there is no competent medical evidence 
of a nexus between the claimed prostate cancer as well as any 
prostate pathology which led to the TURP and the service-
connected chronic prostatitis, the claims are not well 
grounded.  

A lay statement or testimony of a physician's opinion or 
diagnosis, even if not sufficient to well ground a claim does 
give rise to a duty to inform the claimant what is needed to 
complete the application under 38 U.S.C.A. § 5103(a).  
Franzen v. Brown, 9 Vet. App. 235, 238 (1996; Kirwin v. 
Brown, 8 Vet. App. 148, 153 (1995); and Anglin v. West, 11 
Vet. App. 361, 366 (1998) (citing Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995) and Graves v. Brown, 8 Vet. App. 522, 525 
(1996)).  This decision puts the veteran on notice that 
competent medical evidence, e.g., an opinion or diagnosis, 
that the claimed disorders are due to the service-connected 
prostatitis is required to establish a well grounded claim.  

In essence, the RO denied the claim for service connection 
for prostate cancer as not well grounded but denied the claim 
for service connection for residuals of a TURP on the merits.  

While the Board has denied the claims for service connection 
for residuals of a TURP, alleged to be secondary to service-
connected prostatitis as not well grounded, during this 
appeal the merits of the issue have been considered by the RO 
and addressed by the veteran and his representative.  
Inasmuch as the substantive merits and not merely the 
procedural aspects of the claim have been considered and 
addressed, there can be no question that the Board's 
determination that the claims for service connection are not 
well grounded are in any way prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Meyer v. Brown, 9 
Vet. App. 425, 432 (1996) (where RO adjudicates on the merits 
there is an advantage, not disadvantage, because it 
presumably has fulfilled the duty to assist under 38 U.S.C.A. 
§ 5107(a) which otherwise does not attach to claims that are 
not well grounded); and Voerth v. West, 13 Vet. App. 117, 121 
(1999) (no prejudice where the RO granted greater review, on 
the merits, than that to which claimant was entitled).  

Lastly, in reaching these determinations, the doctrine of 
resolution of doubt does not apply in determinations of well 
groundedness because that would require a weighing of the 
evidence which is prohibited in view of the fact that 
evidence which is competent must be presumed to be credible.  
Martinez v. Brown, 6 Vet. App. 462, 464 (1994) (in the 
context of a well grounded claim the benefit of the doubt 
rule applies only to the adjudication of the merits of a 
claim).  

Increased Rating for Prostatitis

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate Diagnostic Codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  All 
potentially applicable regulations must be applied, Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), including 38 C.F.R. 
§§ 4.1, 4.2, and 4.10 which require that the entire recorded 
history be reviewed with an emphasis on the effects, 
particularly, limitation of ordinary activity and lack of 
usefulness.  Not all disabilities will show all the findings 
specified in the rating criteria but coordination of the 
rating with functional impairment is required.  38 C.F.R. 
§ 4.21.  The higher of two evaluations will be assigned if 
the disability more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned. 38 
C.F.R. § 4.7.  Consideration may not be given to factors 
wholly outside the rating criteria provided by regulation.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994) (citing Pernorio 
v. Derwinski, 2 Vet. App. 625, 628 (1992)).  The present 
disability level is the primary concern and past medical 
reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Also, the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
Powell v. West, 13 Vet. App. 31, 35 (1999).  

New criteria for rating genitourinary disorders became 
effective February 17, 1994, prior to receipt of the 
veteran's October 1996 claim for an increased rating for 
prostatitis.  

Under 38 C.F.R. § 4.115a, genitourinary disorders generally 
result in disabilities related to renal or voiding 
dysfunction, infections, or a combination of these and are 
rated on the basis of (1) renal dysfunction, or (2) urinary 
tract infections, or (3) voiding dysfunction which, in turn, 
is rated on the basis of urinary leakage, or urinary 
frequency, or obstructed voiding.  

38 C.F.R. § 4.115a, DC 7527 (1999) provides that prostate 
injuries, infections, hypertrophy, or post-operative 
residuals, are to be rated as voiding dysfunction or urinary 
tract infection, whichever is predominant.  

The rating criteria for evaluations based on urinary tract 
infections provide that long-term drug therapy, 1 - 2 
hospitalizations per year and/or requiring intermittent 
intensive management, warrants a 10 percent evaluation.  
Recurrent symptomatic infection requiring drainage/frequent 
hospitalization (greater than two times a year), and/or 
requiring continuous intensive management, warrants a 30 
percent evaluation.  When manifested by poor renal function, 
the rating will be based on renal dysfunction.  

Under 38 C.F.R. § 4.115(a) voiding dysfunction may be rated 
as (1) urinary leakage, or (2) as urinary frequency, or (3) 
as obstructed voiding.  

Continual urine leakage, post surgical urinary diversion, 
urinary incontinence, or stress incontinence requiring the 
wearing of absorbent materials which must be changed less 
than 2 times per day, warrants a 20 percent evaluation.  
Continual urine leakage, post surgical urinary diversion, 
urinary incontinence, or stress incontinence requiring the 
wearing of absorbent materials which must be changed 2 to 4 
times per day, warrants a 40 percent evaluation.  Continual 
urine leakage, post surgical urinary diversion, urinary 
incontinence, or stress incontinence requiring the use of an 
appliance or the wearing of absorbent materials which must be 
changed more than 4 times per day, warrants a 60 percent 
evaluation.  

Urinary frequency with daytime voiding interval between two 
and three hours, or; awakening to void two times per night, 
warrants a 10 percent evaluation.  Urinary frequency with 
daytime voiding interval between one and two hours, or; 
awakening to void three to four times per night, warrants a 
20 percent evaluation.  Urinary frequency with daytime 
voiding interval less than one hour, or; awakening to void 
five or more times per night, warrants a 40 percent 
evaluation.  

Obstructive symptomatology with or without stricture disease 
requiring dilation 1 to 2 times per year, warrants a 
noncompensable evaluation.  Marked obstructive symptomatology 
(hesitancy, slow or weak stream, decreased force of stream) 
with any one or combination of the following: 1.  Post void 
residuals greater than 150 cubic centimeters; 2. 
Uroflowmetry; marked diminished peak flow rate (less than 10 
cubic centimeters per second; 3. Recurrent urinary tract 
infections secondary to obstruction; 4. Stricture disease 
requiring periodic dilatation every 2 to 3 months; warrants a 
10 percent evaluation.  Urinary retention requiring 
intermittent or continuous catheterization, warrants a 30 
percent evaluation.  

In this case, the veteran has indicated that the obstructive 
symptoms have significantly diminished since his TURP in 
1997.  There is no evidence that he has ever had a persistent 
urinary tract infection nor has he ever had urinary leakage 
or actual clinical incontinence.  Thus, the evaluation should 
properly be based on voiding dysfunction and, specifically, 
urinary frequency which has been his predominant symptom and 
complaint.  

The 10 percent rating currently assigned encompasses, under 
the criteria for urinary frequency, daytime voiding at 
intervals between 2 and 3 hours, or; awaking at night 
(nocturia) to void two time per night.  At the January 1999 
VA rating examination the veteran did not relate having 
nocturia or daytime urinary frequency of more than 4 or 5 
times daily.  However, at the July 1999 hearing he did report 
that he sometimes had nocturia 2 or 3 times a night but other 
nights he had no nocturia at all.  

Here, because the veteran's nocturia is only occasional and 
because while he has some early morning urinary hesitancy or 
difficulty commencing urination but has no dysuria or 
hematuria, the Board finds that the veteran's service-
connected prostatitis does not more closely approximate the 
criteria for the next higher schedular rating.  

In reaching this decision consideration has been given to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they were raised, as required 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
finds that there are no exceptional or unusual circumstances 
of the assignment of an extraschedular evaluation because 
there has been no showing of marked interference with 
employment or that frequent periods of hospitalization have 
been necessitated since the TURP in 1997.  There are also no 
other circumstances which otherwise "render[s] impractical 
the application of the regular schedular standards."  38 
C.F.R. § 3.321(b)(1).  Hence, RO referral of the case for 
extraschedular rating, was not required.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Brannon v. West, 12 Vet. 
App. 32, 35 (1998) (while the Board does not have authority 
to grant an increased rating based on extraschedular criteria 
in the first instance, Floyd v. Brown, 9 Vet. App. 88, 95 
(1996), it has authority to review whether a claim merits 
submission for extraschedular evaluation even if not 
initially considered by the VARO). 

When all the evidence is assembled, the Board is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case that claim is denied.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski 1 Vet. App. 49 (1990).  

In this case, for the foregoing reasons and bases, the 
preponderance of the evidence is against the claim for an 
increased rating for service-connected prostatitis and, 
thus, there is no doubt to be resolved in favor of the 
veteran.  


ORDER

The claims for service connection for prostate cancer and for 
residuals of a TURP, claimed as secondary to service-
connected prostatitis, are denied as not well grounded.  


                                                                    
(CONTINUED ON NEXT PAGE)
An increased rating greater than 10 percent for prostatitis 
is denied.  



		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

